Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,6,7,9,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2021/0095833 A1), Sakariya et al (PG Pub 2016/0056204 A1), and Inoguchi (PG Pub 2004/0208210 A1).
Regarding claim 1, Lee teaches a light-emitting diode transparent display, comprising: a transparent substrate (120, fig. 21, paragraph [0162]); N pixels defined on the transparent substrate, wherein N is a positive integer; N sets of light-emitting diodes (130) on the transparent substrate and respectively located in the N pixels, each of the N sets of the micro light-emitting diodes having at least one light-emitting diode; a wall portion (1310) on the transparent substrate and surrounding (fig. 20) one of the N sets of the micro light-emitting diodes to form an enclosed region on the transparent substrate such that said one of the N sets of the light-emitting diodes and the remaining of the N sets of the micro light-emitting diodes are on different sides of the wall portion, a length (2 times x1 plus 2 times y1, see fig. 20 below) of a periphery of the enclosed region being equal to or smaller than 85% of a length (4 times 2 times x1 plus 4 times 2 times y1, at least, see fig. 20 below) of an outer periphery of one of the N pixels in which said one of the N sets of the light-emitting diodes is located, and an area of said one of the N pixels outside the enclosed region allowing ambient light to enter (from 
Lee does not teach the LEDs to be micro light-emitting diodes.
In the same field of endeavor, Sakariya teaches micro light-emitting diodes
achieve high emission efficiency with low power consumption (paragraph [0039]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the LEDs micro light-emitting diodes, for the benefit of providing a device having high emission efficiency with low power consumption.
Lee does not teach a light reflective layer between one of the at least one light-emitting diode and the transparent substrate.
In the same field of endeavor, Inoguch teaches a light reflective layer (12, fig. 5, paragraph [0101]) between one of the at least one light-emitting diode and the substrate, for the benefits of reflecting light outside of the package and dissipating heat (paragraph [0112]) .
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a light reflective layer between one of the at least one light-emitting diode and the transparent substrate, for the benefits of reflecting light outside of the package and dissipating heat.  

    PNG
    media_image1.png
    675
    787
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein an area of the enclosed region is smaller than 72% of a value obtained by dividing the total area of the N pixels by N (figs. 20 and 21 and claim 1).  
Regarding claim 3, Sakariya teaches the micro light-emitting diode transparent display of claim 1, wherein a lateral length of one of the micro light-emitting diodes is smaller than or equal to about 100 µm (paragraph [0039]).  
Regarding claim 6, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein a vertical projection of the wall portion projected on the transparent 
Regarding claim 7, Lee teaches the micro light-emitting diode transparent display of claim 6, wherein the outer periphery of said one of the N pixels is not crossed over by the wall portion (fig. 20).  
Regarding claim 9, Inoguchi teaches the micro light-emitting diode transparent display of claim1, wherein the light reflective layer is a metal layer (paragraph [0101]).  
Regarding claim 11, Lee does not teach a side surface of the wall portion is opaque.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a side surface of the wall portion opaque, for the known benefit of preventing mixing light from one pixel to the next.  
Regarding claim 12, Inoguchi teaches the micro light-emitting diode transparent display of claim 1, wherein a side surface of the wall portion is light-reflective (paragraph [0112]).  
Regarding claim 13, Lee does not teach a side surface of the wall portion is light-absorbable.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make a side surface of the wall portion light-absorbable, for the known benefit of preventing mixing light from one pixel to the next.  
Regarding claim 14, Lee teaches the micro light-emitting diode transparent display of claim 1, wherein light is allowed to pass through (light diffusing, transparent layer 1310, fig. 21, paragraph [0178]) the wall portion in a direction perpendicular to a .

Claims 4,5,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2021/0095833 A1), Sakariya et al (PG Pub 2016/0056204 A1), and Inoguchi (PG Pub 2004/0208210 A1) as applied to claim 1 above, and further in view of Mao et al (PG Pub 2017/0263828 A1).
Regarding claim 4, the previous combination remains as applied in claim 1.
However, the previous combination does not teach each of the N sets of the micro light-emitting diodes has at least three micro light- emitting diodes.
In the same field of endeavor, Mao teaches each of the N sets of the micro light-emitting diodes has at least three micro light- emitting diodes.
 Lee teaches the micro light-emitting diode transparent display of claim 1, wherein each of the N sets of the micro light-emitting diodes has at least three micro light- emitting diodes (figs. 2A and 3A), for the known benefits of producing white light, increasing brightness, and producing light of different colors.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the N sets of the micro light-emitting diodes to have at least three micro light- emitting diodes for the known benefits of producing white light, increasing brightness, and producing light of different colors.
Regarding claim 5, Mao teaches the micro light-emitting diode transparent display of claim 4, wherein the three micro light-emitting diodes are selected from red, green, blue, yellow, cyan, and UV micro light-emitting diodes (figs. 2A and 3A).  
Regarding claim 10, Mao teaches the micro light-emitting diode transparent display of claim 1, wherein one of the N pixels has M of said micro light-emitting diodes therein, the M of said micro light-emitting diodes have different emitting colors, and a distance (x/3, fig. 2A attached below) between centers of adjacent two of the M of said micro light-emitting diodes is smaller than 1/M of a distance ((x+y)/3, fig. 2A attached below) between centers of two of said micro light-emitting diodes in adjacent two of the N pixels which emit the same color, and M is a positive integer greater than or equal to 2 (see fig. 2A below, assuming each LED 210 has the same length in the horizontal direction of fig. 2A).  

    PNG
    media_image2.png
    526
    800
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899